Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 1 is objected to because of the following informalities:  “the proximal end and the distal end” in line 17 should read “the proximal end of the cannula and the distal end of the cannula” (note that distal ends of the blunt point cone, the shaft and the cannula are previously recited, and proximal ends of the shaft and cannula are previously recited). Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19
 Claim 1 includes that “at least one of the two side surfaces extends perpendicularly away from the distal end and the axis of the elongate shaft”. However, neither of the two side surfaces, labelled as side surface 54 and side surface 58, appear to extend perpendicularly away from the distal end (of the elongate shaft) and the axis of the elongate shaft in any of the figures, and the specification does not disclose this relationship. It is further noted that no surface of the bladeless blunt cone tip (i.e., 50, 52,54, 56, 58, 59, 60 or 62) is described in the specification as being perpendicular to any other surface or feature of the device. As best seen in figs. 3-9, side surfaces 54 and 58 extend at an angle (along their length from distal end to proximal end) relative to the longitudinal axis of the elongate shaft, but do not extend perpendicularly away from the axis of the elongate shaft. See the examiner annotated reproduction of fig. 3 and fig. 4 of the instant application, noting that the side surfaces extend radially outwardly from their distal to proximal ends such that they are ultimately flush with opposing surfaces 50 and 52 at the proximal end of the bladeless blunt cone tip.  Side surface (54) has been highlighted on fig. 3. Side surfaces (54) and (56) have been highlighted on fig. 4. Figure 4 is an end view taken along line 4-4 of fig. 2, such that the side surfaces are not extending perpendicularly relative to the longitudinal axis (such that the proximal and distal end of the side surface would be at the same location along the longitudinal axis), but instead at an angle to extend into the page from the distal end of the side surface to the proximal end of the side surface.

    PNG
    media_image1.png
    352
    431
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    308
    530
    media_image2.png
    Greyscale

The claim also includes “a distal portion of the at least one of the two side surfaces twists upwardly, transverse to the perpendicular direction and the axis of the elongate shaft and a proximal portion of the at least one of the two side surfaces twists downwardly, opposite of the upwardly twisted distal portion, transverse to the perpendicular direction and the axis of the elongate shaft” (emphasis 
See MPEP 2163 I, A, noting that although claims 1-19 are original claims, the limitations addressed above have not been described with sufficient particularity in the specification such that one skilled in the art would recognize that applicant had possession of the claimed invention at the time of filing. It is further noted that, if applicant contends that the original claims of this application alone provide sufficient support and such arguments are found persuasive, the priority claim of this application must be changed to a Continuation-in-Part of US 15/370,122.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 includes “the distal end” in line 10, which lacks clear antecedent basis. It appears that “the distal end” is meant to refer to the distal end of the elongate shaft (instead of the distal end of the blunt point cone recited in line 8) and is being thus treated for the purposes of claim interpretation. It is also unclear what is meant by the two side surfaces extending perpendicularly away from the distal end of the elongate shaft in lines 9-10. In other words, it is unclear from which aspect of the distal end the two side surfaces extend perpendicularly (e.g., a distal face of the distal end, a particular axis of the distal end, etc.).
Claim 1 includes “the perpendicular direction” in line 12 (and lines 14-15) which lacks antecedent basis. It is unclear what reference point/frame is being used to establish “the perpendicular direction” 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 6-10, 12, 14, and 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tsonton et al. (US 2002/0183775; “Tsonton”) in view of O’Heeron  (US 2002/0133188; “O’Heeron) and Ciaglia et al. (US 5,258,003; “Ciaglia”). Tsonton discloses a trocar system comprising a surgical obturator comprising an elongate shaft (22)  extending along an axis between a proximal end and a distal end, a bladeless blunt cone tip (32) disposed at the distal end of the elongate shaft, and a cannula (12; fig. 2) having a proximal end and a distal end with a working channel extending between the ends, the elongate shaft insertable into the working channel of the cannula with the distal end of the bladeless blunt cone tip extended beyond the distal end of the cannula.  The bladeless blunt cone tip (figs. 4, 5) has a conical surface formed proximally into an outer surface, the outer surface extending distally to a cone with a blunt point and having two side surfaces (each formed by 34, 36) separated by two opposing surfaces (surfaces between 34,36), the distal end (38) of the blunt point cone having a circle with the smallest circular area. Tsonton does not expressly disclose that the two side surfaces extend perpendicularly away from the distal end and longitudinal axis of the elongate shaft, as the exact angle at which 34 and 36 extend outwardly from the opposing sources is not 
O’Heeron discloses another trocar system comprising a surgical obturator having two side surfaces (formed by wings 43,44), the side surfaces extending perpendicularly away from the distal end and the axis of the elongated shaft as understood in view of figs. 2 and 3. Since Tsonton discloses similar side surfaces, but is silent on the exact angle from which they extend relative to the axis of the elongate shaft and O’Heeron discloses that such an orientation for side surfaces on an bladeless obturator is known in the art, it would have been obvious to extend the side surfaces of O’Heeron perpendicularly away from the distal end and the axis of the elongated shaft for the predictable result of providing blunt wing elements that aid in dissection of tissue. 
Ciaglia teaches including threading on the distal end of an obturator that follow a helical path around the end (fig. 1). Such threading allows the obturator to move forward through and separate tissue caused by rotation of the device (see abstract). This is advantageous as it removes the need for a dangerously high axial force or thrust to advance the obturator through tissue (col. 1 11.17-22). It would have been obvious to one skilled in the art to have further modified Tsonton to twist the raised side surfaces (34, 36) about the longitudinal axis so that they form a helical path as taught by Ciaglia in order to allow radial movement of the obturator to be converted into forward movement of the obturator such that the device is advanced through tissue without a large axial force. With such twisting as taught by Ciaglia applied to the side surfaces (on wings) of Tsonton in view of O’Heeron, a distal portion of at least one of the side surfaces twists upwardly transverse to the perpendicular direction (which the side surface extends away from the axis of the elongate shaft), and a proximal portion of the at least one of the side surfaces twists downwardly opposite the upwardly twisted distal portion. In particular, 
The following figure is taken from Bettini (US 4,693,654) and is shown merely for illustrative purposes to show what movement is being considered, as there is no end view of Ciaglia. The rejection does not rely on the prior art of Bettini for any teaching, as Ciaglia is used to teach twisting the side surfaces along their lengths in a helical manner. Figure 3 of Bettini (US 4,693,654) shows what a helical wing extending from a shaft looks like from an end view taken through line 3—3 of fig. 2. Note that the wing first twists upwardly, and then downwardly:  

    PNG
    media_image3.png
    328
    999
    media_image3.png
    Greyscale


Regarding claims 2 and 3, the bladeless blunt cone tip comprises polycarbonate, an autoclavable polymer ([0024]).
Regarding claim 4, Tsonton in view of O’Heeron and Ciaglia does not expressly disclose that the tip comprises a composite elastomer/polymer. However, such a modification would have been considered obvious to one of ordinary skill since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 125 USPQ 416).
Regarding claim 6, the tip and shaft are a single component as understood in view of the figures of Tsonton (see esp. figs. 3-5).
Regarding claim 7, the device of Tsonton includes a handle (26) disposed at the proximal end of the elongate shaft.
Regarding claim 8, Tsonton discloses a valve housing (14) disposed at the proximal end of the cannula and the elongate shaft is insertable through the valve housing ([0018]; figs. 1,2). 
Regarding claim 9, the surgical obturator is disposable. That is to say, the obturator can be thrown away after use if desired.
Regarding claim 10, the shaft is at least partially flexible (consider more flexible outer polymer portion 122, as compared to inner portion made from stainless steel reinforcing member 130; [0024]-[0025])  
Regarding claim 12, since the wings of Tsonton are both rotated in a helical manner in the same direction (from their distal end towards their proximal ends) as made obvious by Ciaglia, the tip has rotational symmetry.
Regarding claim 14, the two opposing surfaces (surfaces between 34/36) of the bladeless blunt cone tip are identical.
Regarding claim 15, portions of the two opposing surfaces are convex as they form an outer surface of a conical portion.
Claims 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tsonton in view of O’Heeron and Ciaglia as applied to claim 1 above, and further in view of Kuzmak (US 5,522,788). Tsonton in view of O’Heeron and Ciaglia discloses the invention substantially as stated above, but is silent on the tip being coated with a soft elastomer. Kuzmak discloses that it is known to provide an elastomeric (silicone) covering (60) over the shaft and tip of an instrument used for dissection in order to provide a resilient, smooth surface (col. 3, ll. 25-29; col. 6, ll. 16-21). It would have been obvious to one of ordinary skill in the art to have modified the obturator of Tsonton, which is bladeless and dissects tissue ([0004], [0019]) – non-bladed obturator separates rather than cuts tissue), to coat the tip with a soft elastomer in view of Kuzmak’s disclosure that such coatings are known in the art of bladeless tools used for tissue .
Claim 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tsonton in view of O’Heeron and Ciaglia as applied to claim 1 above, and further in view of Yoon (US 5,336,176). Tsonton in view of O’Heeron and Ciaglia disclose the invention substantially as stated above, but does not expressly disclose that the cannula is flexible. Yoon discloses another trocar system and discloses that the cannula (34) may be flexible, and discloses such an arrangement as a known alternative to a rigid cannula (col. 7, ll. 56-col. 8, ll. 9; col. 23, ll. 1-6). It would have been obvious to one of ordinary skill in the art to have modified the prior art of Tsonton to construct the cannula to be flexible since both rigid and flexible cannulas are known in the art and a flexible cannula allows for bending or curving of the cannula to follow a non-linear path when desired. 
Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tsonton in view of O’Heeron and Ciaglia as applied to claim 1 above, and further in view of McFarlane (US 6,884,253). Tsonton in view of O’Heeron and Ciaglia discloses the invention substantially as stated above, but fails to disclose that the two opposing surfaces are concave.
McFarlane discloses another surgical obturator that includes a tip having two opposing surfaces. McFarlane discloses that the two opposing surfaces may have convex (49’) and concave (49) sections (see esp. fig. 5) in order to advantageously facilitate the forming and subsequent enlargement of an access opening in the body wall of a patient without requiring a heavily applied, inwardly directed , linear pushing force (col. 7, II. 58-col. 8, II. 9). It would have been obvious to one of ordinary skill in the art to have modified the prior art of Tsonton to include convex and concave sections along the two opposing surfaces as taught by McFarlane so that it too may have the associated advantages.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 8,608,768 to Taylor et al. and US 10,368,906 to Taylor et al. each claims a similar device (i.e., obturator has side surfaces, each side surface twists or curves in opposing directions along its length; see claim 20 of ‘906 and claims 1,2,5,6 of ‘768), and therefore may be relevant with respect to double patenting, depending on how the claims are amended to address the 35 USC 112 1st par. rejections above. 
US 5,147,376 to Pianetti discloses a surgical obturator having a threaded truncated cone tip. The threads form side surfaces that twist about the axis, but are configured as a blade.
US 5,569,292 to Scwemberger at al. discloses an obturator with a conical tip and side surfaces (formed by blades 15/16) extending from the conical surface of the conical tip, wherein the tip may comprise various elastomers including silicone (col. 7, ll. 14-29). The side surfaces extend perpendicularly from the conical tip surface and longitudinal axis of shaft (see fig. 5).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576.  The examiner can normally be reached on M-F, 8-5, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






KSH 4/23/2021
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771